Title: From Thomas Jefferson to Horace Holley, 5 April 1825
From: Jefferson, Thomas
To: Holley, Horace


Dear Sir
Monticello
Apr. 5. 25.
The letter of Oct. 10. with which you favored me came safely to hand, and with it the Report of your School-commrs for which be pleased to accept my thanks. I inclose herein a copy of our Rules for the government of the University, which, in the same letter, you expressed a wish to recieve when printed. unfamiliar with the government and discipline of schools, these are the mere result of common reason and reflection, and doubtless will need much correction from experience.Our university was opened about 3. or 4. weeks ago. the numbers already matriculated are something upwards of 60. and they come in daily as they become disengaged at other schools. what they may amount to in the course of the year cannot be conjectured; but at the commencement of our 2d session in Feb. next we expect the numbers will become considerable. by that time we shall be enabled, by the last donation of our legislature, to procure a full library, and compleat apparatus for all the different schools, so as to give to our Students the advantage of all the auxiliary appendages of a literary institution.The Professors, 5. in number, which we have recieved from England, fulfill our highest expectations. they appear to be at the summit of their respective sciences, as existing at this day in Europe, correct in their characters, and estimable in every point of view. our Professors of chemistry and Moral philosophy have been selected at home, as will be the Professor of Law, altho’ he is not yet named. I am anxious to establish a truly fraternal spirit with all the other seminaries of our county our object being the same, the improvement of the mind & condition of man, it matters not to a liberal mind whether that good be effected here or there. I am therefore sincerely pleased with the success of your institution, hope for it’s continuance to thrive and do good, and assure you that nothing could give us more pleasure than to render it good offices, should any occasion occur of doing so.—My family, as well as myself, recollect always with great pleasure the gratification we derived from the visit with which you favored us, and hope it will be renewed, if any circumstance should ever attract you again to the Atlantic states. and I pray you to accept the assurance of my great personal respect and esteem.Th: Jefferson